Citation Nr: 1505479	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  05-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for numbness in both arms and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 2003.  He also served from March 1982 to June 1982, which appears to be active duty training per his service personnel records.  He also had additional service in the National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2008, the Veteran testified a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In February 2009, December 2012, and September 2013, the Board remanded the claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran's complaints of numbness in both arms and legs have not been associated with any underlying diagnoses and are not otherwise accompanied by objective indications of qualifying chronic undiagnosed disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a disorder manifested by numbness in both arms and legs have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by December 2003 and October 2009 letters.  The case was last readjudicated in October 2013.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration records, and VA examination reports.  The Board also notes      that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,  1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Where a veteran served for 90 days or more during a period of war, and an organic disease of the nervous system (such as peripheral neuropathy) becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the above, a disability may also be found service connected on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury or aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2006).

The Veteran served in Operation Enduring Freedom and served in Iraq and Kuwait from March 2003 to October 2003.  Because he served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317. 

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) .

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran initially claimed service connection for a bilateral upper and lower extremity disability manifested by pain and numbness as secondary to his service-connected low back condition.  More recently, in May 2013, the Veteran's representative asserted entitlement to service connection for the claimed   disability as due to an undiagnosed illness from service in the Persian Gulf.  
In this regard, the Veteran described onset of numbness and pain in the upper    and lower extremities following his service in Iraq and Kuwait in 2003. 

Service treatment records show that during September 1991 reserve service and during October 2003 active duty, the Veteran reported pain and numbness in the upper extremities.  A December 2003 electromyography (EMG) of the upper extremities revealed no abnormalities.  

On VA examination in December 2003, the Veteran complained of numbness and tingling in the arms and legs.  He related onset of the condition in 2002.  Following an examination of the Veteran, the examiner diagnosed neuropathic symptoms in the upper and lower extremities, which were determined to be of unknown etiology.  An EMG of the upper extremities revealed no abnormalities and a nerve conduction (NCV) study showed nerves within normal limits in all extremities.  The clinician found no evidence of peripheral neuropathy. 

On VA examination in December 2010, the Veteran complained of numbness of the extremities.  Motor testing revealed various findings on reflex testing in the lower extremities of +2 on the right knees, +3 on the left knee, and +4 in the ankles.  The examiner determined that there were no neurologic findings of the lower extremities related to the back.  However, the Board determined that the opinion was unclear as to whether the Veteran actually had no neurologic disability, or whether the Veteran did have a disability but it was not related to the back.  Thus, the Board remanded for additional examination. 

On VA examination in February 2013, the lower extremity strength was normal with no muscle atrophy.  Reflex of the right knee was 2+, left knee was 3+, and the ankles exhibited 3+, bilaterally.  Sensory examination was normal.  Straight leg raising was negative bilaterally.  No radiculopathy found on examination.  The examiner noted a nonspecific diagnosis of neuritis and plantar fasciitis, which were entered into the Veteran's VA problem list during a podiatry visit in August 2011, 
in relation to his complaints of pain and numbness in his feet.  Alcohol related neuropathy was determined to be a possible etiology.  At the time, his neurological sensation was found to be intact.  

The examiner determined that the Veteran did not have a lumbar spine-related neurologic deficit affecting the arms and legs.  With regards to the legs, the examiner explained that examination revealed no evidence of degenerative disc disease or intervertebral disc syndrome.  Therefore, there could be no radiculopathy.  

As to the symptoms in the upper extremities, the examiner explained that lumbar spine disease could not anatomically or physiologically cause upper extremity neuropathy.  His bilateral upper extremity symptoms could be associated with the cervical spine radiculopathy, carpal tunnel syndrome, ulnar neuropathy, or diabetes; however, there was no evidence of any of these disorders and the 2003 EMG was normal.  

The examiner indicated that while 3 to 4+ deep tendon reflexes could be an indicator of neurologic pathology, in his case it was an isolated finding, and as such, it was most likely a normal variant.  The February 2013 VA examiner concluded that there was no objective evidence of upper or lower extremity peripheral nerve disease, and on examination there was no objective evidence of a neurologic disability of the upper or lower extremities.  As such, no diagnosis was rendered.  The Board remanded the claim for an addendum opinion addressing the undiagnosed illness theory of entitlement.

On VA examination in October 2013, the VA examiner concurred with the prior examiner's findings.  In this regard, examination of the Veteran failed to reveal any objective signs or symptoms of the Veteran's neurological complaints in any upper and/or lower extremity.  The examiner explained that the EMG study revealed no abnormalities in 2003.  Accordingly, there was no evidence of an undiagnosed illness.  


As for the "diagnoses" of neuritis and plantar fasciitis given in an August 2011 podiatry note, the examiner noted that the neurologic examination at that time was normal, and as such, found no objective evidence to support such diagnoses.  While the clinician also noted alcohol-related neuropathy as a possible etiology for the reported symptoms, neuropathy was not diagnosed at that time.  Moreover, there were no other diagnosed disabilities found in the claims file or VA records to account for the claimed numbness of the upper and/or lower extremities.  The examiner reiterated that neuritis and/or plantar fasciitis were not valid diagnoses resulting in his claimed neurological symptoms of the hands and/or feet.  The examiner opined that it was less likely than not that the complaints of pain and numbness of the upper extremities were related or incurred during active duty in October 2003.  

Concerning the claim for service connection for the claimed condition as secondary  to the service-connected low back condition, the examiner stated that as the Veteran does not have lumbar spine degenerative disc disease or intervertebral disc syndrome, he could not have lumbar radiculopathy such that his complaints would be due to lumbar spine-related neurologic deficits.  With regard to the Veteran's complaints of pain and numbness affecting the upper extremities, the examiner explained that lumbar spine disease could not anatomically or physiologically cause upper extremity neuropathy.  His bilateral upper extremity symptoms could be associated with the cervical spine radiculopathy, carpal tunnel syndrome, ulnar neuropathy, or diabetes; however, there was no evidence of any of these disorders and the 2003 EMG was normal.  Finally, the examiner concluded that there was no objective evidence of upper or lower extremity peripheral or nerve disease.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  Although there are some records suggesting the presence of neuritis and plantar fasciitis, the most probative evidence indicates the Veteran does not have a diagnosed neurological disability upon which direct or secondary service connection can be established.  In this regard, the VA examination reports in 2013 note that the Veteran does not have actual neuritis or plantar fasciitis.  The Board finds the medical evidence merely referencing a diagnosis of neuritis is significantly less probative than the multiple treatment records and examination reports wherein testing and in-depth consideration of the Veteran's complaints and were made and ultimately discounted.  In this regard, the VA examiners reviewed the claims file and discussed neurological testing results and conducted their own objective testing which also resulted in normal sensation, normal strength, and muscle tone.  The VA examiner in February 2013 specifically found that while 3-4+ deep tendon reflexes could be an indicator of neurologic pathology, in the Veteran's case it was an isolated finding, and as such, it was most likely a normal variant.  The Board finds the more persuasive evidence indicates that the Veteran does not actually have diagnoses of neuritis and plantar fasciitis and has not had such diagnosis at any time during the pendency of the appeal.  The Board finds the VA examiners' explanation of the bilateral lower extremity disorder to be more persuasive than that of the podiatrist in August 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Moreover, the VA examiner in December 2010, determined that there were no neurologic findings of the lower extremities related to the back.  Similarly, the VA examiners in February 2013 and October 2013, concluded that   the Veteran did not have a lumbar spine-related neurologic deficit affecting the     legs because examination revealed no evidence of degenerative disc disease or intervertebral disc syndrome, and as such, there could be no radiculopathy.  

As to the symptoms in the upper extremities, the examiners explained that lumbar spine disease could not anatomically or physiologically cause upper extremity neuropathy.  Moreover, the 2003 EMG was normal and the NCV study showed nerves within normal limits in all extremities.  

In sum, the preponderance of the probative evidence is against a finding that        the Veteran has a diagnosed neurological disorder of either his upper or lower extremities that manifest as numbness, to include as secondary to the service connected low back condition. 

Additionally, the Board does not find that the Veteran's complaints of numbness represent an undiagnosed illness due to Persian Gulf service.  The regulations clarify that there must be objective indications of a qualifying chronic disability, which include signs or symptoms in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).

Here, the most probative evidence shows that clinical evaluations have reflected no actual sensory deficit in the upper and lower extremities and the examiners have indicated there are no objective indications of a qualifying chronic disability.  Thus, service connection under 38 C.F.R. § 3.317 is not warranted. 

While the Veteran believes that he has current neurological disorders of his upper and lower extremities that are related to service or the service-connected low back condition, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological symptoms are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his reported symptoms is not competent medical evidence.  Furthermore, he has not otherwise provided medical evidence to establish that he currently has a chronic disorder of his upper and lower extremities that is related to service. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for numbness in both arms and legs is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


